Exhibit 10.2
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made and entered into on
[                           ] and effective as of February 1, 2014, by and
between Freedom Petroleum, Inc., a Nevada corporation (the “Company”), with an
address at Office 15, Suite 1400, 650 Poydras St., New Orleans, LA 70130 and
Anton Lin, (the “Employee”), with an address at
[                                     ].


RECITALS


WHEREAS, the Company desires to employ the Employee from the date set forth
above (the “Effective Date”) until expiration of the term of this Agreement, and
Employee is willing to be employed by the Company during that period, on the
terms and subject to the conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the parties hereto
intend to be legally bound and agree as follows:


1.  
Duties



During the term of this Agreement, Employee will be employed by the Company to
serve as the Chairman of the Board, Chief Executive Officer (“CEO”) and
President of the Company.  The Employee will devote such amount of his business
time to the conduct of the business of the Company as may be reasonably required
to effectively discharge Employee’s duties under this Agreement and, subject to
the supervision and direction of the Company’s Board of Directors (the
“Board”).  As Chairman, CEO and President Employee shall be principally
responsible for making and implementing the strategic goals and objectives of
the organization and such other duties as are customary for a Chairman, CEO and
President to similarly situated companies. Notwithstanding the foregoing,
nothing in this Agreement is to be construed as prohibiting Employee from
continuing to serve as a director of other entities whether or not for profit,
so long as his/her service as such does not substantially prevent or prohibit
Employee from effectively discharging his/her duties hereunder and such
positions are disclosed to the Board.


2.  
Term of Employment



2.1  Definitions. For purposes of this Agreement the following terms have the
following meanings:


 
(a)
“Termination for Cause” means termination by Company of Employee’s employment:
(i) by reason of Employee’s willful fraud upon, or deliberate injury or
attempted injury to, the Company; (ii) by reason of Employee’s gross negligence
or intentional misconduct with respect to the performance of Employee’s duties
under this Agreement; or, (iii) by reason of Employee’s material breach of
this  Agreement; provided, however, that no such termination under subsection
(iii) will be deemed to be a Termination for Cause unless the Company has
provided Employee with written notice of what the Company reasonably believes
are the grounds for any Termination for Cause and Employee fails to take
appropriate remedial actions during the thirty (30) day period following receipt
of such written notice.

 
 
 
1

--------------------------------------------------------------------------------

 

 
 
(b)
“Termination Other than For Cause” means termination by the Company of
Employee’s employment by the Company for reasons other than those that
constitute Termination for Cause.



 
(c)
“Voluntary Termination” means termination by the Employee of the Employee’s
employment with the Company, excluding termination by reason of Employee’s death
or disability as described in Sections 2.6 and 2.7.



2.2  Basic Term.  The term of employment of Employee by the Company (the “Term”)
will commence on the Effective Date and will extend automatically each year,
ending upon the occurrence of a termination event as defined and  set forth in
Section 2 (the “Termination Date”).


2.3  Termination for Cause.  Termination for Cause may be effected by the
Company at any time during the term of this Agreement and may be effected by
written notification to Employee.  Notwithstanding the foregoing, no Termination
for Cause based on Employee’s material breach of this Agreement will be
effective unless Employee has been provided with the prior written notice and
opportunity for remedial action described in Section 2.1(a).  Upon Termination
for Cause, Employee is to be immediately paid all accrued salary, bonuses,
incentive compensation to the extent earned, vested deferred compensation
pension plan and profit sharing plan benefits, which will be paid in accordance
with the applicable plan, and accrued vacation pay, all to the date of
termination.


2.4  Termination Other Than for Cause.  Notwithstanding other terms in this
Agreement, the Board may effect a Termination Other Than for Cause at any time
upon giving written notice to Employee of such Termination Other Than for
Cause.  Such Termination shall be effective upon issuance of the written
notice.  Upon any Termination Other Than for Cause, Employee will immediately be
paid all accrued salary, bonuses, all incentive compensation to the extent
earned, severance compensation as provided in Section 4, vested deferred
compensation (other than pension plan or profit sharing plan benefits, which
will be paid in accordance with the applicable plan) and accrued vacation pay,
all to the date of termination.


2.5  Termination Due to Disability.  In the event that, during the term of this
Agreement, Employee should, in the reasonable judgment of the Board, fail to
perform Employee’s duties under this Agreement because of illness or physical or
mental incapacity (all together, “Disability”), and such Disability continues
for a period of more than six (6) consecutive months, Company will have the
right to terminate Employee’s employment under this Agreement by written
notification to Employee and payment to Employee of all accrued salary, bonuses
and incentive compensation to the extent earned, severance compensation as
provided in Section 4, vested  deferred compensation (other than pension plan or
profit sharing plan benefits, which will be paid in  accordance with the
applicable plan) and all accrued vacation pay, all to the date of
termination.  Any determination by the Board with respect to Employee’s
Disability must be based on the
 
 
2

--------------------------------------------------------------------------------

 
 
determination of a competent medical authority or authorities (“Determination”),
a copy of the Determination must be delivered to the Employee at the time it is
delivered to the Board.  In the event the Employee disagrees with the
Determination, Employee will have the right to submit to the Board a
determination by a competent medical authority or authorities of Employee’s own
choosing to the effect that the Determination is incorrect and that Employee is
capable of performing Employee’s duties under this Agreement. If, upon receipt
of the determination by a competent medical authority or authorities of
Employee’s own choosing, the Board wishes to continue to seek to terminate this
Agreement under the provisions of this section, the parties will submit the
issue of Employee’s Disability to arbitration in accordance with the provisions
of this Agreement.


2.6  Death.  In the event of Employee’s death during the term of this Agreement,
Employee’s employment is to be deemed to have terminated as of the last day of
the month during which Employee’s death occurred, and Company will pay to
Employee’s estate accrued salary, bonuses, incentive compensation to the extent
earned, vested deferred compensation (other than pension plan or profit sharing
plan benefits, which will be paid in accordance with the applicable plan) and
accrued vacation pay, all to the date of termination.


2.7  Voluntary Termination.  In the event of Voluntary Termination, the Company
will immediately pay to Employee all accrued salary, bonuses, all incentive
compensation to the extent earned, vested deferred compensation (other than
pension plan or profit sharing plan benefits, which will be paid in accordance
with the applicable plan) and accrued vacation pay, all to the date of
termination, but Employee will not be paid any severance compensation.


3.  
Salary, Benefits and Other Compensation



3.1  Base Salary.


(a)  
As payment for the services to be rendered by Employee as provided in Section 1
and subject to the terms and conditions of Section 2, Company agrees to pay to
Employee a base salary of $120,000 per year, payable in equal monthly
installments (“Base Salary”).



(b)  
At any time, the Board may increase, and not reduce, the Base Salary payable
under this Agreement, and an increase in the Base Salary shall become effective
at the time indicated by the Board without the need for an amendment to this
Agreement. The Board authorizes the management of the Company to increase the
Base Salary up to twenty-five percent (25%) per year based on the evaluation of
the performance of the Employee, it being understood and agreed however, that
the Board is not required to increase the Base Salary to such, or any other
amount, contemplated herein. Additionally, Employee maintains the right to defer
all or any portion of the Base Salary; provided that any such deferred salary
shall accrue as if actually paid and all such deferred salary shall be deemed to
be accrued salary as contemplated in Sections 2.3 through 2.7, and therefore
payable upon termination for any reason (“Accrual Salary Basis”). The payment of
the Base Salary shall not in any way limit or reduce any other obligation of the
Company hereunder, and no other compensation, benefit or payment hereunder shall
in any way limit or reduce the obligation of the Company to pay the Employee’s
Base Salary.

 
 
 
3

--------------------------------------------------------------------------------

 
 
3.2  Initial Stock Issuance.  Upon the execution of this Agreement, the Employee
shall be issued 500,000 shares of common stock of the Company.
 
3.3  Annual Bonus and Stock Options.  In the sole discretion of the Board, the
Employee will be eligible to receive an annual bonus and stock options in
addition to the Base Salary. Employee shall be entitled to receive an annual
bonus (“Bonus”) in such amounts as shall be determined by the Board in its sole
discretion following the end of each fiscal year of the Company.  In addition,
Employee shall receive one (1) million shares of the Company’s common stock on
each annual anniversary of the Effective Date, provided that the Employee’s
rights with respect to any issuance or grant shall be determined solely by the
Board.  Such stock shall be fully earned and vested upon the date of issuance,
which shall be no later than the third business day after the relevant
anniversary date, and have a term of ten (10) years beginning upon the date of
issuance.


3.4  Withholding of Taxes.  The Employee understands that the services to be
rendered by Employee under this Agreement will cause the Employee to recognize
taxable income, which is considered under the Internal Revenue Code of 1986, as
amended, and applicable regulations thereunder, as compensation income subject
to the withholding of income tax (and Social Security or other employment
taxes).  The Employee hereby consents to the withholding of such taxes as are
required by the Company.


3.5  Vacation and Leave.  During the term of this Agreement, Employee will be
entitled to three (3) weeks paid vacation time per year.  To the extent that
Employee does not use the full three (3) weeks of vacation time in any given
year, Employee may accrue and carry forward such unused time up to a maximum
accrual of twelve (12) weeks. In addition to vacation, Employee shall be
entitled to personal and/or sick leave based upon company policies in effect,
but in any event, Employee shall at least be entitled to a total of six (6) days
per year as personal and/or sick leave.


3.6  Expenses. During the term of this Agreement, Company shall pay or reimburse
Employee for Employee’s reasonable out-of-pocket expenses incurred in connection
with Company’s business, including travel expenses, food and lodging while away
from home, upon submission of appropriate documentation by Employee. Expenses
will be reimbursed on a monthly basis, subject to such policies as Company may
from time to time reasonably establish for its employees.


3.7. Deferment.  Notwithstanding anything contained herein to the contrary,
Employee agrees and acknowledges that because the Company is not currently cash
flow positive, all salaries due and owing to him under this Agreement will only
be paid to him from funds received in future financings or when the Company is
otherwise cash flow positive, if those funds are available.  If the funds are
not available by the end of each year of the Term, Employee agrees to accept
like payment of his annual Base Salary in stock options at the fair market value
at the time of issuance.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.  
Severance Compensation



4.1  Termination; Payment in Lieu of Notice. In the event Employee’s employment
is terminated for any reason, other than For Cause or as a result of Employee
Voluntary Termination, Employee will be paid as severance pay: (i) all accrued
salary, bonuses,  incentive compensation to the extent earned, vested deferred
compensation pension plan and profit sharing plan benefits, which will be paid
in accordance with the applicable plan, and accrued vacation pay, all to the
date of termination; and, (ii) Employee’s Base Salary, as defined in Section
3.1, for the period commencing on the date that Employee’s employment is
terminated and ending on the date that is twelve (12) months from the date of
termination.


4.2  Termination for Disability.  In the event Employee’s employment is
terminated because of Disability pursuant to Section 2.5, Employee will be paid
as severance pay Employee’s Base Salary, as defined in Section 3.1, for the
period commencing on the date that Employee’s employment is terminated and
ending on the date that is twelve (12) months thereafter.


4.3  Change in Control.  In the event that Employee’s employment is terminated
because of a change in control (as defined herein) of the Company prior to the
Termination Date, Employee will be paid as severance pay: (i) all accrued
salary, bonuses, incentive compensation to the extent earned, vested deferred
compensation pension plan and profit sharing plan benefits, which will be paid
in accordance with the applicable plan, and accrued vacation pay, all to the
date of termination; and, (ii) a Base Salary, as defined in Section 3.1, for the
period commencing on the date that Employee’s employment is terminated and
ending on the date that is twenty-four (24) months thereafter; provided,
however, that Employee must remain available as a consultant to the Company
during such twenty-four (24) months and devote a substantial amount of his
professional time to the Company.  For purposes of this Agreement, a “change in
control” shall be defined as either: (a) the sale of more than fifty percent
(50%) of the Company’s outstanding capital stock, other than in connection with
an underwritten public offering of the Company’s securities or a merger (or
similar transaction) in which the Company is not the surviving entity or
following which the Company’s shareholders immediately prior to such transaction
no longer control a majority of the Company’s voting stock; or, (b) a change in
the membership of the Board such that Employee is no longer Chairman.
 
 
 
5

--------------------------------------------------------------------------------

 

 
5.  
Confidentiality and Noncompetition



5.1  Confidentiality.  Through Employee’s employment by the Company, Employee
will have access to Confidential Information, hereinafter defined, about the
Company and its activities as well as methods of doing business. During and
after the termination of Employee’s employment by the Company, Employee may not
directly or indirectly disclose or use any such Confidential Information;
provided, that Employee will not incur any liability for disclosure of
information that: (a) is required in the course of Employee’s employment by the
Company; (b) was permitted in writing by the Board; or, (c) is within the public
domain or comes within the public domain without any breach of this Agreement.
“Confidential Information” means information disclosed to Employee or known by
Employee (including information conceived, originated, discovered, or developed
in whole or in part by Employee), about the Company and/or the Company’s
business, products, processes, and services, including but not limited to
information relating to research, development, data, experimental work,
innovations, ideas, improvements, concepts, inventions, computer programs,
designs, engineering data, formulas, systems, intellectual property, sketches,
blueprints, flow charts, technology, routines, algorithms, source and object
codes, know-how, products and services under development, pricing and pricing
strategies, business plans, marketing and selling strategies, servicing,
purchasing, accounting, engineering, cost and costing strategies, sources of
supply, information about partners, information related to contracts, customer
lists, customer requirements, techniques, business methods or practices,
operations, financial information, business forecasts, information related to
computer hardware, software, operating systems or the like, training and
training programs, prospective business opportunities, and any other information
the Company is under an obligation to keep confidential.


5.2  Non-Competition and Non-Solicitation.  Employee recognizes the Company’s
legitimate business interests and investment in research and development in the
oil and gas sectors and acknowledges that certain restrictions applicable to
Employee upon termination of employment are reasonable in order to protect the
Company’s business interests. Accordingly, Employee agrees not to directly or
indirectly engage in or own or control any interest in (except as a passive
investor in publicly held companies and except for investments held at the date
hereof) or act as an officer, director, or employee of or consultant or adviser
to, any firm, corporation, or institution directly or indirectly in competition
with or engaged in a business substantially similar to that of the Company for a
period of six (6) months after the Termination Date within any state, region or
locality in which the Company is conducting or contemplating doing business.
Employee understands and agrees that direct competition means development,
production, promotion, or sale of products or services competitive with those of
Company.  Indirect competition means employment by any competitor or third party
providing products competing with Company’s products, for which Employee will
perform the same or similar function as he performs for Company. In addition,
for a period of six (6) months after termination of Employee’s employment,
Employee will not induce or attempt to induce any employee of the Company to
discontinue his or her employment with the Company for the purpose of becoming
employed by any competitor of Company, nor will Employee initiate discussions,
negotiations or contacts with persons known by Employee to be a competitor of
the Company at the time of Employee’s termination of employment for the purpose
of competing with the  Company.  Notwithstanding anything to the contrary
contained in the Agreement, the provisions of this Section 5.2 will not be
applicable in the event of any Termination Other Than for Cause with respect to
Employee.
 
 
 
6

--------------------------------------------------------------------------------

 

 
6.  
Gross Up for Tax Treatment

 
The Company understands that on account of the operation of any of the
provisions of this Agreement, the payments to be made to Employee and the
acceleration of option vesting are deemed to be “golden parachute payments”
under the Internal Revenue Code of 1984, as amended.  Employees understands and
agrees that, where applicable, Employee is obligated to pay an excise tax
associated with such golden parachute payments, that the Company shall reimburse
the Employee in full for both (i) the amount of any such excise tax owed upon
such golden parachute payments and (ii) any excise or ordinary income taxes owed
in connection with the payment of the amount described in the preceding clause
(i) (such payments being referred to as the “gross up amounts”).
 
7.  
Miscellaneous



7.1  Directorship. During the term of this Agreement, the Employee will serve as
the Chairman of the Board of the Company unless the directorship is terminated
by the Board of the Company or the Employee resigns as a director or by any
other method permitted under Nevada State Law and the Bylaws of the Company.


7.2  Indemnification.  The Company agrees that it will indemnify and hold the
Employee harmless to the fullest extent permitted by applicable law from and
against any loss, cost, expense or liability resulting from or by reason of the
fact of the Employee’s employment hereunder, whether as an officer, employee,
agent, fiduciary, director or other official of the Company, except to the
extent of any expenses, costs, judgments, fines or settlement amounts which
result from conduct which is determined by a court of competent jurisdiction
to  be knowingly fraudulent or deliberately dishonest or to constitute some
other type of willful misconduct.


7.3  Waiver.  The waiver of any breach of any provision of this Agreement will
not operate or be construed as a waiver of any subsequent breach of the same or
other provision of this Agreement.


7.4  Modification. All modifications to the Agreement must be in writing and
signed by the party against whom enforcement of such modification is sought.
 
 
 
7

--------------------------------------------------------------------------------

 

 
7.5  Notice.  All notices and other communications shall be delivered in writing
to the address below by (i) personal delivery, (ii) overnight courier service,
(iii) facsimile transmission, or (iv) registered, certified or express mail,
return receipt requested, postage prepaid and shall be deemed given and received
as of delivery in person or overnight courier, on the first business day after
the date of delivery shown on any such facsimile transmission, or upon the date
of actual receipt where registered, certified or express mail is used, as the
case may be:


If to the Company:         Freedom Petroleum, Inc.
650 Poydras St.
Office 15, Suite 1400
New Orleans, LA  70130
Facsimile: (504) 299-3411


If to Employee:
 
 


 
 
7.6  Headings.  The Section headings of this Agreement are intended for
reference and may not by themselves determine the construction or interpretation
of this Agreement.


7.7  Governing Law. Arbitration.  This Agreement is to be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts entered into and wholly to be performed within the State of New York
by New York residents.  Any controversy or claim arising out of or relating to
this Agreement, or breach of this Agreement (except for any controversy or claim
with respect to Section 5, which may be submitted, at the option of the Company,
to any court of competent jurisdiction located within New York, New York) is to
be settled by arbitration in New York, NY in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and judgment on the
award rendered by the arbitrators may be entered in any court having
jurisdiction.  There must be three arbitrators, one to be chosen directly by
each party at will, and the third arbitrator to be selected by the two
arbitrators so chosen.  Each party will pay the fees of the arbitrator he or she
selects and his or her own attorneys, and the expenses of his or her witnesses
and all other expenses connected with presenting his or her case.  Other costs
of the arbitration, including the cost of any record or transcripts of the
arbitration, administrative fees, the fee of the third arbitrator, and all other
fees and costs, will be borne equally by the parties.


7.8  Successors and Assigns.  Except as otherwise provided in this Agreement,
this Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives.  The Company may
assign any of its rights and obligations under this Agreement.  No other party
to this Agreement may assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except with the prior written
consent of the Company.
 
 
 
8

--------------------------------------------------------------------------------

 

 
7.9  Survival.  The provisions of this Agreement containing express survival
clauses as well as the provisions of this Agreement which are intended to apply,
operate or have effect after the expiration or termination of the term of this
Agreement, or at a time when the term of this Agreement may have expired or
terminated, shall survive the expiration or termination of the term of this
Agreement for any reason.


7.10  Severability.  All provisions of this Agreement shall be applicable only
to the extent that they do not violate any applicable law, and are intended to
be limited to the extent necessary so that they will not render this Agreement
invalid or unenforceable under any applicable law. If any portion of this
Agreement is determined to be invalid or unenforceable, that portion of this
Agreement will be adjusted, rather than voided, to achieve the intent of the
parties under this Agreement.  If any provision of this Agreement or any
application thereof shall be held invalid or unenforceable, the validity,
legality and enforceability of other provisions of this Agreement or of any
other application of such provision shall in no way be affected thereby.


7.11  Counterparts.  This Agreement may be executed in one or more counterparts,
all of which taken together constitute one and the same Agreement.


7.12  Entire Agreement.  Except as otherwise provided in the Agreement, this
Agreement represents the entire understanding among the parties with respect to
the subject matter of this Agreement, and this Agreement supersedes any and all
prior understandings, agreements, plans, and negotiations, whether written or
oral, with respect to the subject matter hereof, including without limitation,
any understandings, agreements, or obligations respecting any past or future
compensation, bonuses,  reimbursements, or other payments to Employee from
Company.


















[SIGNATURE PAGE FOLLOWS]
 



 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.






EMPLOYEE
FREEDOM PETROLEUM, INC.
 
 
 
 
_______________________________
 
 
 
 
By:______________________________
Name: Anton Lin
       Anton Lin
 
       Chief Executive Officer
   






 
 
10

--------------------------------------------------------------------------------

 
